Citation Nr: 1822240	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for service-connected posttraumatic stress disorder (PTSD), effective July 23, 2013.

2.  Entitlement to a rating in excess of 30 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to a rating in excess of 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An improvement in the Veteran's service-connected PTSD was not adequately demonstrated by the evidence of record at the time of the March 2014 rating decision reducing the rating for the disability from 30 percent to 10 percent, effective July 23, 2013.  


CONCLUSION OF LAW

The 30 percent rating for PTSD was not properly reduced.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2013, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In a March 2014 rating decision, the RO reduced the rating for his PTSD from 30 percent to 10 percent, effective July 23, 2013.  The Veteran disagrees with the reduction and asserts that he is entitled to a higher rating.

In resolving that issue, the Board must first address whether VA followed the procedural protections for reductions in evaluations when it reduced the Veteran's PTSD rating from 30 percent to 10 percent.

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2017). 

However, VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007). 

In this case, a June 2009 rating decision granted service connection for the Veteran's PTSD and assigned a 30 percent rating.  In a March 2014 rating decision, the Veteran's service-connected bilateral hearing loss was increased from 0 percent to 30 percent, and his service-connected PTSD was decreased from 30 percent to 10 percent, effective July 23, 2013.  His combined evaluation increased from 30 percent to 40 percent effective July 23, 2013.  Because the amount of compensation was not reduced, the procedural requirements of 38 C.F.R. § 3.105(e) were not required.  

The Board now turns to the question of whether the rating reduction for the Veteran's PTSD was factually appropriate.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years.  38 C.F.R. § 3.344(a)-(c).  In this case, the Veteran was granted the 30 percent rating for PTSD effective May 11, 2009, and was reduced to a 10 percent rating effective July 23, 2013.  As such, the Veteran's rating was in effect at the same level for less than five years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case.  38 C.F.R. § 3.344(c).

The RO assigned an initial 30 percent rating for the Veteran's PTSD based on VA treatment records dated from February 2006 to September 2009, and a September 2009 VA examination.  VA treatment records generally showed mild depression with labile mood, irritability, insomnia, and nightmares.  The September 2009 VA examination report indicates that the Veteran was being treated with an anti-depressant.  He reported that loss of vision had impacted his mood and anxiety level.  He stated that he experienced depressed mood with anhedonia about half the month.  In addition, he experienced sleep impairment and some hopelessness.  His symptoms were mixed with mild anxiety.  He stated that he had a bad night and was agitated due to his wife's driving.  He also indicated that he had nightmares weekly and daytime distressing memories only about once a month.  It was noted that his avoidance symptoms overlapped with depression and the impact of his loss of vision.  His symptoms were described as mild and chronic.  It was noted that the Veteran's employment had ended due to legal blindness and that there was no evidence of functional impairment occupationally based on PTSD alone.  It was also noted that he was more withdrawn socially, which may have been attributed to PTSD.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication (i.e., the criteria for a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411).

Based on the foregoing evidence, the RO determined that the Veteran's PTSD "symptomatology more nearly approximates [a 30 percent rating] due to findings of depressed mood, anxiety and decreased work efficiency and ability to perform occupation tasks due to PTSD symptoms."  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a March 2014 rating decision, the RO reduced the rating for the Veteran's PTSD to 10 percent based on VA treatment records dated from September 2010 to February 2014, and a March 2014 VA examination.  

VA treatment records show that the Veteran generally reported that he was doing fairly well and it was noted that he had improved anxiety and depression.  At times, however, he reported having occasional nightmares and sleep impairment along with episodes of irritability.  Beginning in May 2013, he reported having increased anxiety, experiencing hypervigilance, sleep impairment, increased irritability and tension, along with fear of crowded places.  

The March 2014 VA examination indicates that the Veteran reported experiencing distressing dreams twice a month, mild distress to external cues, mild avoidance symptoms, and survivor's guilt.  The Veteran's symptoms were generally described as chronic and mild.  He stated that he enjoyed spending time with his step-grandchildren, listening to audio books, and walking.  It was noted that he had close and loving relationships with his family and stated that he had four to five friends.  He did report being verbally aggressive twice per week, experiencing episodic increased startle response, and sleep disturbances.  He stated that he occasionally felt melancholy due to his vision loss.  The examiner opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, i.e., the criteria for a 10 percent rating under Diagnostic Code 9411.  

VA treatment records dated from June 2014 to August 2014 indicate that the Veteran reported increased anxiety and irritability, nightmares two to three times per week, intrusive memories, sleep impairment, increased startle response.  It was noted that the Veteran had some anxiety and family tension.  His anxiety was also described as "mild" and "stable."

Based on the foregoing, the Board finds that the evidence of record is in dispute as to whether the Veteran's PTSD actually improved.  Although some VA treatment records indicated improved anxiety and depression, later records noted that he continued to experience chronic, mild anxiety.  In addition, he has had continued reports of sleep impairment, nightmares, irritability, hypervigilance, easy startle response, and fear of crowds.  

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  In this case, the Board finds that the evidence of record at the time of the March 2014 rating decision did not sufficiently establish that the Veteran's service-connected PTSD had improved.  Accordingly, restoration of a 30 percent disability rating for PTSD effective July 23, 2013, is warranted.


ORDER

Entitlement to a restoration of a 30 percent rating for PTSD, effective July 23, 2013, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this case, the evidence indicates possible worsening of the Veteran's PTSD since he was last examined in March 2014.  Specifically, VA treatment records dated from June 2014 to August 2014 note increased nightmares, irritability, and hypervigilance.  Thus, the Board finds that a remand is necessary for another VA examination to determine the current severity and manifestations of the Veteran's service-connected PTSD.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.


2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints. 

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


